HOOD, Judge.
This is one of several expropriation cases which were consolidated for trial and appeal with Gulf States Utilities Company v. Cormier, La.App., 182 So.2d 176. The defendant in this suit is Eloi Comeaux, Jr.
Defendant owns two tracts of land, one being designated as Parcel 22-B and the other as Lot 1 on the plat which appears in the opinion which we rendered in the Cormier case, supra. As is shown in that plat and in the case of Gulf States Utilities Company v. Comeaux, La.App., 182 So. 2d 183, the servitude sought by plaintiff includes a part of Parcel 22-B, but it does not cross, abut or include any part of Lot 1. This last mentioned lot is a separate and independent tract of land, no part of which is being taken or invaded for public purposes, and it is located more than 600 feet from the servitude which is being taken. Among the demands made by defendant, is one for consequential damages to Lot 1 on the ground that the market value of that lot will be diminished as a result of the taking.
The trial judge awarded defendant $625.00 for the rights taken, $761.40 as severance damages and $180.00 as consequential damages. Plaintiff appealed, and defendant has answered the appeal demanding an increase in the award of damages and in the fees allowed the expert witnesses.
All of the issues presented in this case were considered and were determined in the two cases above cited and in the additional case of Gulf States Utilities Company v. Comeaux, La.App., 182 So.2d 187. For the reasons which we assigned in those cases, we conclude that the judgment rendered in the instant suit must be amended by deleting the award made for consequential damages, but that it should be affirmed in all other respects.
For the reasons herein assigned, the judgment appealed from is amended by reducing the award made to defendant from the sum of $1566.40 to the sum of $1386.40. In all other respects, and as thus amended, the judgment of the district court is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Amended and affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.